Citation Nr: 1815362	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1978, and from December 1990 to May 1991.  The Veteran also served in the Army National Guard from January 1986 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, service connection for hypertension.

In August 2017, the Veteran testified at a travel board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for his hypertension disability, asserting during his hearing testimony that his blood pressure has been high since his period of active duty of December 1990 to May 1991, when he and his National Guard unit were activated in anticipation of Operation Desert Storm.  The Veteran has current diagnoses of hypertension in his claims file and is being treated with prescription medications and other medical treatment.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board notes the Veteran had National Guard service from January 1986 to August 1991, with an extended period of active duty within that period as noted above, in addition to his initial period of active duty from December 1975 to December 1978.  However, there are no other records in the Veteran's file that indicate any periods of active duty for training (ACDUTRA) or inactive duty periods for training (INACDUTRA) during his National Guard service period.  The Veteran has indicated he served in the National Guard at the Jackson Barracks in New Orleans, Louisiana, and Fort Polk, Louisiana.  Attempts should be made to locate any records which may have bearing on the Veteran's claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, the Veteran has not been afforded a VA examination in the pursuit of a medical opinion pertinent to his claim of entitlement to service connection for hypertension.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  Here, the Veteran has been diagnosed with hypertension, and thus meets the requirement for a current disability.  However, further development in the form of an examination and opinion for service connection is required.


Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any updated private or VA medical records identified and authorized for release by the Veteran. 

Additionally, contact the National Guard and the Veteran for any additional information about his National Guard service, especially drill periods and other periods of training, to enable searches for records related to the Veteran's National Guard service, to include personnel and medical records that may be available.  The Veteran has stated he was based at Jackson Barracks, New Orleans, Louisiana, and Fort Polk, also in Louisiana; attempts should be made to secure records from these and any other sources the Veteran identifies.

2.  After the above is completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's hypertension disability.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed hypertension disability had its onset in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to any in-service disease, event, or injury.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




